Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 1 of 23 PageID #: 4722
                                                                          1

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                               16-CR-614(AMD)
 3    UNITED STATES OF AMERICA,
                                               United States Courthouse
 4                Plaintiff,                   Brooklyn, New York

 5                -against-                    December 11, 2018
                                               10:30 a.m.
 6    DAN ZHONG,

 7                Defendant.

 8    ------------------------------x

 9           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                     BEFORE THE HONORABLE ANNE DONNELLY
10                      UNITED STATES DISTRICT JUDGE

11    APPEARANCES

12    For the Government:          UNITED STATES ATTORNEY'S OFFICE
                                   Eastern District of New York
13                                 271 Cadman Plaza East
                                   Brooklyn, New York 11201
14                                 BY: ALEXANDER A. SOLOMON
                                        IAN CRAIG RICHARDSON
15                                      CRAIG HEEREN
                                        DOUGLAS M. PRAVDA
16
                                   Assistant United States Attorneys
17
      For the Defendant:           PROSKAUER ROSE LLP
18                                 Eleven Times Square
                                   New York, New York 10036-8299
19                                 BY: ROBERT J. CLEARY, ESQ.
                                        DIETRICH L. SNELL, ESQ.
20                                      BRITTANY BENEVIDEZ, ESQ.

21
      Court Reporter:              LINDA D. DANELCZYK, RPR, CSR, CCR
22                                 Phone: 718-613-2330
                                   Fax:    718-804-2712
23                                 Email: LindaDan226@gmail.com

24

25    Proceedings recorded by mechanical stenography.           Transcript
      produced by computer-aided transcription.
                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 2 of 23 PageID #: 4723
                                      PROCEEDINGS                         2

 1                (In open court.)

 2                THE COURTROOM DEPUTY:      All rise.

 3                THE COURT:    Hi.    Everybody can have a seat.

 4                THE COURTROOM DEPUTY:      This is criminal cause for a

 5    status conference, Docket Number 16-CR-614, U.S.A. versus Dan

 6    Zhong.

 7                Counsel, state your appearance, government first.

 8                MR. SOLOMON:    Good morning, Your Honor.       Alexander

 9    Solomon, Ian Richardson, Craig Heeren and Douglas Pravda for

10    the government.

11                THE COURT:    Hi.    Good morning.

12                MR. CLEARY:    Good morning, Your Honor.       Robert

13    Cleary for Mr. Zhong.      Mr. Zhong is present in court with an

14    interpreter.    And also appearing with me are Dietrich Snell

15    and Brittany Benavidez for the defense.

16                THE COURT:    Hi.

17                All right.    So I know this is not news to everybody,

18    but Judge Irizarry asked me to take over this case, which I'm

19    happy to do.    And I'm pretty sure -- I know I've seen a couple

20    of the AUSAs before, but I don't think that I've ever had any

21    trials with any of the members of the defense.           So I guess

22    today what we'll talk about is the schedule for the trial.

23                I did receive last night some long submissions.

24    Maybe there are judges in this world that like getting those

25    the night before a conference, I'm not one of them.            So I hope

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 3 of 23 PageID #: 4724
                                    PROCEEDINGS                           3

 1    we won't have too much more of that.

 2                I have taken a look at them.       To the extent that

 3    you're going to seek to reargue decisions that Judge Irizarry

 4    has made already, I've reviewed everything that she's done so

 5    far and I'm not inclined to go back.         I think we should really

 6    go forward.

 7                I will take a closer look at what was submitted last

 8    night, and I'll let the government know if I need a response.

 9    But it seems to me it's just asking me to revisit what she

10    already decided.

11                Am I right about that?

12                MR. CLEARY:    It is, Your Honor.

13                Just to be clear, we weren't expecting to deal with

14    it today.    We had a two-week window within which to file, and

15    that's the only reason we filed.

16                THE COURT:    No, no, I know.     I thought we had such

17    smooth sailing going on here.        It's fine.

18                I will take a look at it, but as I said, I don't

19    think that's the best use of everybody's time to ask me to

20    revisit what Judge Irizarry already took quite a bit of time

21    in deciding, and those decisions look quite sensible to me.

22                I know there's also an open motion to dismiss, and I

23    just wondered if that was still your intention to file that

24    motion, given the fact that we're not going to have a January

25    trial date.

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 4 of 23 PageID #: 4725
                                    PROCEEDINGS                           4

 1                MR. CLEARY:    Yes, Your Honor.     So we filed that as

 2    quickly as we could, on the 27th, which happened to be the day

 3    the case was assigned to Your Honor.

 4                THE COURT:    Right.

 5                MR. CLEARY:    It's based on a late production of

 6    Brady material, which we had just gotten, so we got the late

 7    Brady material --

 8                THE COURT:    I'm sorry, can you use the mic.

 9                You know what, Mr. Cleary, you can just stay seated,

10    if you want.    I think it's just so much easier for everybody

11    to use the microphone.      So just start from the beginning.

12                Is that helpful for the interpreter?

13                Oh, you know, wait one second.

14                Did you not swear the interpreter in?

15                THE COURTROOM DEPUTY:      No.

16                THE COURT:    Oh, right, sorry about that.

17                I'm reminded that we need to swear in the

18    interpreter, which I was thinking of as I walked in and

19    promptly forget about.      Go ahead.

20                (Whereupon, JOHN LAU was sworn as interpreter.)

21                THE INTERPRETER:     Yes, I do.

22                THE COURTROOM DEPUTY:      Please put your name on the

23    record.

24                THE INTERPRETER:     John Lau, L-A-U.

25                THE COURT:    Is everybody fine with not starting all

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 5 of 23 PageID #: 4726
                                    PROCEEDINGS                           5

 1    over again?

 2                MR. CLEARY:    Yes, Your Honor.

 3                THE COURT:    Mr. Cleary, if you could just start with

 4    what you were saying about that motion.

 5                MR. CLEARY:    Sure.

 6                We would still like to litigate the motion, Your

 7    Honor, even recognizing the Court is going to adjourn the

 8    trial, because part of it relates to the timing that you're

 9    addressing now, which is getting the information in time where

10    we would not be able to use it for an early-dated trial.

11                But the other part of it is, and I don't want to be

12    pejorative here so I'm going to be as polite as possible, is

13    that in seeking bail, in seeking detention in 2016 and again

14    in 2017, the government made representations to the Court that

15    are, we believe, completely inconsistent with that Brady

16    material.

17                We didn't have it.      They didn't give it to us.      The

18    Court didn't have it, and that's the key part of what the due

19    process violation is in the motion to dismiss.

20                THE COURT:    Okay.    I'm going to confess, I haven't

21    read it very carefully.

22                My question was really, is there any part of it that

23    will be not -- that doesn't apply any more because we're going

24    to have a later trial date?        I just rather only have to decide

25    the things I really have to decide.

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 6 of 23 PageID #: 4727
                                    PROCEEDINGS                           6

 1                MR. CLEARY:    It would apply for, A, that reason;

 2    and, B, the other reason, there's two interrelated problems

 3    we're dealing with here, is we have a defendant who's in jail

 4    and has been in jail for two years.

 5                THE COURT:    In other words -- I'm interrupting

 6    because I don't want to litigate it now.

 7                MR. CLEARY:    Yes.   No.   No.

 8                THE COURT:    The whole thing is the government's

 9    going to have to answer the whole thing.

10                MR. CLEARY:    I believe so, Your Honor.

11                THE COURT:    So how long is it going to take you to

12    respond to that motion?

13                MR. SOLOMON:    I could respond this Friday.

14                THE COURT:    Sure.   So that is that.

15                THE COURTROOM DEPUTY:       The 14th.

16                THE COURT:    On the 14th.    Yes.    All right.

17                Now, there are a couple of open matters.

18                I have a couple of questions about this Rule 15

19    motion.    Because I mean it's a little bit unusual, at least in

20    the context of the cases that I've seen, that the witnesses --

21    and just correct me if I'm wrong about this -- but the people

22    that we're talking about are two categories.          There's a group

23    of people that were identified as victims by the government.

24                Correct so far?

25                MR. CLEARY:    That's correct.

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 7 of 23 PageID #: 4728
                                    PROCEEDINGS                           7

 1                THE COURT:    And then there are two others, like an

 2    HR person and somebody who actually was deposed, but the

 3    defense didn't participate.

 4                Also correct?

 5                MR. CLEARY:    Kind of.

 6                THE COURT:    Close enough?

 7                MR. CLEARY:    Close enough for present purposes.

 8                THE COURT:    So let's deal, first of all, with the --

 9    let me just ask first of all:        Can you all agree on anything

10    here?   Because I -- let me just say a couple of things about

11    it.

12                First, in my view, if you can agree about these

13    witnesses, that's good.      I don't think, and maybe I'm putting

14    the cart before the horse here, I don't think it's acceptable

15    to have one side by Skype and one side in person.           I mean I

16    just don't think that's a workable situation.          So that to me

17    is not a solution.

18                But here's my question.      Let's just deal with that

19    category of people who are characterized as victims.

20                Are there six of them; is that right?

21                MR. CLEARY:    Nine, Your Honor.

22                THE COURT:    Nine of them.

23                So I just want to make sure I understand what the

24    materiality piece is.      Is it because they'll say we weren't

25    enslaved, essentially?

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 8 of 23 PageID #: 4729
                                    PROCEEDINGS                           8

 1                MR. CLEARY:    Correct.    And they're designated as

 2    victims by the government, and they'll deny that.

 3                THE COURT:    Okay.   But so -- I mean do you have a

 4    response to whether that's material?         I mean presumably you

 5    could bring in a whole bunch of people who said I wasn't

 6    victimized, but that -- I mean that's like bringing in if

 7    somebody's charged with robbing a bank and you bring in other

 8    people in other banks who they say that they didn't rob our

 9    bank.   I'm not quite sure I see the materiality.

10                MR. CLEARY:    Your Honor, I will address that.

11                I think the analogy is if the government were to

12    charge five bank robberies and there are alibi witnesses for

13    the defendant for each of the five robberies, each one of

14    those alibi witnesses is relevant and material to the defense.

15                The same thing is true here.       Because the

16    government's position is if they force labor, threatened or

17    used any single one of these 53 witnesses who -- 53 victims

18    that they've identified, they would argue, and I think they'd

19    be correct about this, that that suffices for purposes of the

20    statute.

21                Now, we're never going to be able to depose 53

22    witnesses, but to the extent we could depose a large number of

23    them, nine in the instance we're talking about and they say I

24    wasn't victimized, I came voluntarily to the United States and

25    I don't know anyone else that was victimized, and I lived in

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 9 of 23 PageID #: 4730
                                    PROCEEDINGS                           9

 1    the same house with a number of those people, that to us is

 2    highly relevant and highly exculpatory.

 3                THE COURT:    I have to say, I haven't decided it,

 4    but -- go ahead, what do you have to say about it.

 5                MR. SOLOMON:    I think the defense and the government

 6    take different views as to what's material.          The thrust of our

 7    prosecution is based on debt bondage contracts.

 8                Yes, there were instances early on in the

 9    conspiracy, in the charged conspiracy, when someone escaped,

10    rendition squads were sent out to that person, but the thrust

11    of the prosecution here is whether these individuals, the

12    victims, were forced to pledge as collateral significant

13    assets in order to be allowed to travel to the United States

14    to work.

15                What's unclear from Mr. Cleary's submissions is

16    whether these witnesses will say, yes, we're not subject to

17    the debt bondage contracts.       Whether they were locked up, or

18    whether they were, you know, operating at gun point, that's

19    not something we're going to be arguing at trial.           So I don't

20    think he meets the materiality threshold.

21                MR. CLEARY:    Your Honor, they've charged that, they

22    charged in Charge One and Count Two of the indictment physical

23    restraint.    So that's a charge that we have to deal with,

24    number one.

25                Number two, each of these witnesses, and the nine

                       LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 10 of 23 PageID #: 4731
                                     PROCEEDINGS                         10

 1    I've interviewed, all of them, they will say they were not

 2    debt bonded, that they all entered into employment contracts

 3    voluntarily that had benefits for them, and they came over to

 4    the United States under those contracts.          And some of them

 5    came several times.      They were willingly here.

 6                THE COURT:    Well, then my next question is:        You

 7    know, obviously, if they're beyond the subpoena power but

 8    there's an unusual feature, at least in my view in this case,

 9    that -- and if I'm wrong about this I'm sure I'll hear about

10    it -- but aren't they employees of the defendant's company?

11                MR. CLEARY:     It's not the defendant's company, Your

12    Honor.    A number of them, and maybe even the majority or most

13    of them, are employees of a different company called China

14    Rilin that's owned by the -- I believe it's owned by the -- my

15    client's uncle.

16                THE COURT:    I see.    So, and at least at one point

17    the company -- and, again, correct me if I'm wrong -- but at

18    one point didn't the company say that it would make them

19    available and would fire them if they didn't come?

20                MR. CLEARY:     I don't know.    I don't think that's the

21    case, Your Honor, I wasn't involved in those.

22                But company counsel is in the courtroom, so they can

23    answer that question.

24                THE COURT:    I'm sure I read that somewhere.        Did I?

25                MR. SOLOMON:     That's correct, Your Honor.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 11 of 23 PageID #: 4732
                                     PROCEEDINGS                         11

 1                THE COURT:    So I guess my question is, I don't

 2    understand -- I know they say they don't want to come back to

 3    the United States because they're afraid of being prosecuted;

 4    is that right?

 5                MR. CLEARY:     I haven't spoken to them about this,

 6    Your Honor.     That's my understanding.      They are concerned

 7    about being prosecuted or put in jail.

 8                THE COURT:    For what?

 9                MR. CLEARY:     I'm not entirely sure.

10                All I spoke to them about was the foundation for the

11    Rule 15, which is whether they would come to testify in the

12    United States, and they said they would not do that.

13                And then company counsel, their own individual

14    counsel, talked to them about the issues Your Honor is

15    raising.

16                THE COURT:    I mean but the government has promised

17    what?    That you'll give them safe passage and you won't -- I

18    mean, obviously if they were to do something criminal here, I

19    mean if they robbed a bank while they were here.

20                But assuming you promise that you're not going to

21    prosecute them for anything in connection with this case or

22    anything, right?

23                MR. SOLOMON:     That would be correct, Your Honor.

24                THE COURT:    I don't understand why that's not

25    enough, particularly -- I mean this is not the usual case,

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 12 of 23 PageID #: 4733
                                     PROCEEDINGS                         12

 1    because they seem, at least in my uneducated view, to have

 2    some connection to the defendant.         He at least -- there's

 3    somebody that has some measure of control over them.

 4                MR. CLEARY:     That's not true, Your Honor.       Most of

 5    them, most of this nine do not know the defendant at all.

 6                THE COURT:    They worked for his uncle.

 7                MR. CLEARY:     Right.   But, again, different company

 8    in a different country.

 9                And they told us they don't -- there may be one or

10    two exceptions to this, but in the main, they don't know him.

11    They don't know my client.

12                THE COURT:    That's not quite the point I was making.

13                It seems to me that it's just somewhat unusual in

14    the context of these cases to have the witnesses working for

15    someone who is certainly connected to the defendant and who

16    previously, apparently, were willing to be here.

17                So I'm not making a decision today.         I will say

18    then -- the only thing I will say about those other two

19    witnesses, I think I'm unlikely to grant the Rule 15 on those.

20                I've got everybody's submissions.         I think I

21    understand everybody's arguments.         But the HR person, as I

22    read it, seems to be prepared to testify that everybody loved

23    coming over to the United States or something along those

24    lines.    I don't really see that that's material.

25                MR. CLEARY:     Well, what he could testify to is the

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 13 of 23 PageID #: 4734
                                     PROCEEDINGS                         13

 1    process for selecting people to come, and the main point --

 2    there are several subsidiary points, but the main point there

 3    is there were a lot of people willing and anxious to come over

 4    for these jobs in the United States.         So -- and only a few

 5    were selected for it.       And he'll describe that process.

 6                And that, too, seems to us to be exculpatory.

 7                THE COURT:    Okay.    And then there's the other one

 8    who looks like there was the opportunity to depose him.             I

 9    think the defense passed on that.         I don't know if that was

10    you or whatever.

11                MR. CLEARY:     It wasn't me.    I don't think he's that

12    other one.     There is another one who is a worker --

13                THE COURT:    Oh, that's right.

14                MR. CLEARY:     -- who is not denominated as a victim.

15                THE COURT:    Yes.    Okay.

16                Well, as I say, I'm not going to rule on that today.

17                I would encourage you to try to reach some

18    accommodation on this because, you know, if the government is

19    willing to make all these concessions, and that was the proper

20    reason, as I understood, they were afraid of something

21    being -- you know, prosecuted here.

22                If that's not going to happen, that removes the

23    concern, and they ought to be able to get here as witnesses.

24    So if you can work that out, you can work it out, otherwise --

25    and just let me know, so -- as much as I love drafting all

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 14 of 23 PageID #: 4735
                                     PROCEEDINGS                         14

 1    kinds of opinions, if there's one I don't have to, you'll let

 2    me know about that.

 3                Let me just briefly address some of these other open

 4    discovery questions.

 5                All right, well, I think I have to -- I will let you

 6    know about that on -- all right, so there were four -- I hope

 7    I have this right -- four categories of documents that the

 8    defense wants to compel.

 9                The first category is these unredacted versions of

10    documents that relate to the forced labor charge.

11                This is another thing I'm going to ask you to work

12    together on, to turn over information about witnesses that

13    won't pose safety concerns.        The one that sort of I was

14    thinking of was the law enforcement officers who participated

15    in some of the searches.

16                Is it your position that that poses a safety

17    concern?

18                MR. SOLOMON:     It's not a safety concern.       We

19    intended to disclose that information to the extent we're

20    relying on reports made by these witnesses referencing these

21    witnesses at the time of 3500 disclosures.

22                THE COURT:    All right.

23                MR. CLEARY:     I'm sorry, Your Honor, on that, that

24    would only be for the witnesses, agent witnesses they're

25    calling.    We think we're entitled to it for all the agents,

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 15 of 23 PageID #: 4736
                                     PROCEEDINGS                         15

 1    because we may want to call a couple of the agents in our

 2    case.

 3                THE COURT:    You don't have any problem with giving

 4    them the names of law enforcement people who were there; do

 5    you?

 6                MR. SOLOMON:     No.

 7                THE COURT:    Okay.    So that solves that.

 8                MR. CLEARY:     And will that be done now, Your Honor,

 9    as opposed to waiting to the time of 3500?

10                THE COURT:    I'm going to let you guys work that out.

11                I guess I'll jump to this now.        Obviously, you know,

12    I'm not in a position to try this case in January, so I was --

13    so the date that -- I'll come back to these, but let me just

14    make sure that we can be kind of on the same page.

15                Is it correct that you're about a two-week trial?

16    Two weeks for your witnesses?

17                MR. SOLOMON:     It could be a little longer.       The

18    difficulty with this trial is a number of the witnesses will

19    be testifying in Chinese or Chinese-language documents, so the

20    pace of the trial will be slower than typical.

21                THE COURT:    Do you have any idea of how many

22    witnesses you might call?

23                MR. SOLOMON:     Most of the witnesses are quite short.

24    I think there are probably six or seven longer witnesses.

25                THE COURT:    Okay.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 16 of 23 PageID #: 4737
                                     PROCEEDINGS                         16

 1                MR. SOLOMON:     And then probably 20 or 30 shorter

 2    witnesses.

 3                THE COURT:    Okay.    And I don't want to pin you down

 4    by this, but have you thought about to the extent to which you

 5    will put on a case?

 6                MR. CLEARY:     We certainly plan on it, Your Honor,

 7    and that goes for the depositions or to encourage people to

 8    come here.     That group, so that's eleven or nine, depending on

 9    how you're counting.

10                And then there's the Brady that just got produced.

11    And if you want, I can hand up a piece of it so you can just

12    see the sort of testimony --

13                THE COURT:    No, I'm a simple person.       One thing at a

14    time.

15                MR. CLEARY:     If we get access to those witnesses,

16    those, too, are highly exculpatory, people designated as

17    victims saying I was not subjected to force or threat, that

18    would if -- the big "if," I don't know if we can get ahold of

19    those people, but I assume they are all in China, that would

20    add a few more witnesses to our list.

21                THE COURT:    So what are we talking?

22                Should we set aside four weeks for this trial?

23                MR. SOLOMON:     To be on the conservative side, I

24    think, Your Honor.

25                THE COURT:    Okay.    Of course, no one will object if

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 17 of 23 PageID #: 4738
                                     PROCEEDINGS                         17

 1    it's shorter than that.

 2                MR. SOLOMON:     Of course.

 3                THE COURT:    I think at the end of February,

 4    February 25th is a good day for us.

 5                How does that work for you all?

 6                MR. SOLOMON:     It's wonderful.

 7                THE COURT:    Is that okay for you, Mr. Cleary?

 8                MR. CLEARY:     It's fine, Your Honor.

 9                THE COURT:    Good.    Then I'm going to move on it

10    quickly.

11                MR. CLEARY:     If I can just squeeze in one other

12    comment.

13                The only thing I'm concerned about -- I mean it's

14    fine in the sense that we've been trying to get to trial for a

15    long time --

16                THE COURT:    That's what I hear.

17                MR. CLEARY:     -- as you might imagine.

18                I'm concerned about this new material that was just

19    produced.    There's no way that we're going to be able to use

20    that in a meaningful way between now and the end of February.

21    It's just not possible.

22                If my assumption is right, and I think it is, that

23    all of the people reflected in this Brady material are in

24    China.    It's just going to take us time to find them, and I

25    can tell you the steps that we have to.          That's the problem.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 18 of 23 PageID #: 4739
                                     PROCEEDINGS                         18

 1    But I'm betwixt and between, because I don't want to have

 2    Mr. Zhong sitting in jail any longer than necessary.

 3                THE COURT:    Well, the only reason I'm asking is

 4    because I know this will shock you, but this is not my only

 5    case, and so I need to set aside a period of time.

 6                I mean do you have anything -- I know he keeps

 7    referring to -- counsel keeps refer to it as "Brady

 8    materials".     Is there something that you want to say about

 9    that?

10                MR. SOLOMON:     Sure.

11                THE COURT:    I don't want to look at it now.

12                MR. SOLOMON:     Obviously we are not ready to argue

13    the motion right now, but our view is that the materials are

14    not Brady.     I think, as you'll see in the briefing that we

15    filed on Friday, before 2011, February of 2011, the

16    defendant's company had a practice of keeping workers

17    confined.    This practice stopped after there were several

18    housing inspections performed on premises in which the

19    defendant's company maintained workers.          After that point,

20    workers were more or less free to come and go within the

21    facilities, but they were still debt bonded.

22                So the fact that in 2016 a number of these witnesses

23    were interviewed and they indicated that they were not subject

24    to forced confinement or the threat of physical violence is

25    not Brady.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 19 of 23 PageID #: 4740
                                     PROCEEDINGS                            19

 1                Most of these people indicated that they were, in

 2    fact, subject to debt bondage contracts.          Almost all of them

 3    indicated that their passports had been forfeited to Rilin, so

 4    Rilin kept their passports.        One of them indicated that that

 5    practice was done to prevent the workers from fleeing.

 6                And, finally, almost all the workers indicated that

 7    they were hoping to go back to China immediately, or they were

 8    planning to go back to China immediately.             In fact, they

 9    traveled back to China a few days later where they were

10    expecting one payment for the full performance for the past

11    months or past several years.

12                So our view is that is not --

13                THE COURT:    I didn't let Mr. Cleary argue his

14    position, and I should have cut you off a little earlier.

15                I promise I'm going to read it.           I'm just really

16    trying to get an idea of our schedule.

17                So let me ask you this, Mr. Cleary:          Let's say that

18    you come in second on the Brady material question.            Is

19    February a reasonable -- February 25th reasonable?

20                MR. CLEARY:     When you say "come in second," you mean

21    the Court finds it's not exculpatory?

22                THE COURT:    Yes.

23                MR. CLEARY:     Can I have one second to confer?

24                THE COURT:    Yes.

25                (Pause.)

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 20 of 23 PageID #: 4741
                                     PROCEEDINGS                         20

 1                MR. CLEARY:     That would be fine, assuming we get the

 2    Rule 15 depositions or the live testimony.

 3                THE COURT:    If you don't come in second on that one,

 4    right.

 5                I'm going to -- I don't have their response yet, and

 6    as I said I have not read your submissions because I wanted to

 7    have both of them, so I mean that might change things.

 8                But let's put that as a placeholder, that

 9    February 25th, and if something changes, we'll all be

10    flexible.

11                Let me just get back to -- just before I forget,

12    these other categories of discovery of the motion to compel.

13    One of them would be the communications between the Department

14    of State and the DOJ about the investigation.

15                My view is that the defense has the diplomatic note,

16    which seems to establish what it is that the defense wants to

17    establish.     So unless there's Brady material in there, I'm

18    going to deny that motion to compel.

19                The additional visa applications about the 53

20    people, I think that one might be moot.          I think the

21    government has said that they can't find any additional

22    documents.

23                Am I right about that?

24                MR. SOLOMON:     That's correct.

25                THE COURT:    All right.     And then is there -- oh,

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 21 of 23 PageID #: 4742
                                     PROCEEDINGS                         21

 1    there's -- let me just ask my clerk a question here.

 2                (Pause.)

 3                THE COURT:    The limits of my computer knowledge are

 4    so glaringly obvious.

 5                So the other question was about the ESI sources.

 6                I don't think the government is obligated to produce

 7    that kind of information.       So that is denied.

 8                I think we've covered all of those things.

 9                I'll just say a couple of things.         You know, every

10    judge is different on how they handle things.           We tend to take

11    a low-drama approach to everything here.          I think it works

12    better.

13                You know, for purposes of trial, I usually let the

14    parties try their cases.       I'm not a big sidebar person, but

15    I'll have them if I think it's necessary.

16                In terms of objections and things, I've made my

17    ruling and we move on.       I might be wrong, it's happened

18    before, but I don't tend to go back and revisit those things.

19                I mean I'm not -- at least I think I'm not

20    unreasonable, but I think if we keep going and rehashing old

21    things, we'll be on trial for four months instead of four

22    weeks.    So that's kind of the way we roll here.         But we'll

23    find out.

24                So I'm going to get your response on Friday.

25                MR. SOLOMON:     Right.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 22 of 23 PageID #: 4743
                                     PROCEEDINGS                         22

 1                THE COURT:    And we'll decide it as quickly as we

 2    can.

 3                And you're going to see what you can work out about

 4    the Rule 15 things and you're going to let me know.            And I

 5    think that's it.

 6                MR. CLEARY:     And I guess, Your Honor, we would reply

 7    to their response, right?

 8                THE COURT:    Oh, right, yes, sorry.

 9                So how much time do you need to reply?

10                Will I be deciding this on Christmas?

11                MR. CLEARY:     Let me count that.

12                Will the 21st be bad?

13                THE COURT:    We're a 24-hour-a day operation.

14                (Pause.)

15                THE COURT:    Are there going to be any more CIPA

16    motions?

17                MR. SOLOMON:     No, Your Honor.

18                THE COURT:    Okay, good.

19                So you're going to answer on the 21st.

20                Okay.    And we'll work hard to get you a decision.

21    Okay?

22                MR. SOLOMON:     Just one final note, Your Honor.        We

23    need to exclude time.

24                THE COURT:    Yes, indeed.

25                The time will be excluded, in the interest of

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 234 Filed 03/25/19 Page 23 of 23 PageID #: 4744
                                      PROCEEDINGS                         23

 1    justice, while we resolve all these motions.

 2                I don't think anybody's objecting to that.

 3                MR. SOLOMON:       Right.       In fact, I think we had to the

 4    two weeks since the defense filed their motion to dismiss, and

 5    so would we ask that time be excluded since the filing of that

 6    motion.

 7                THE COURT:       Do you remember when that was?

 8                MR. CLEARY:       The 27th.

 9                THE COURT:       Okay.   So it's excluded from then on.

10    Okay?

11                MR. SOLOMON:       Thank you, Your Honor.

12                THE COURT:       All right, anything else?

13                MR. SOLOMON:       No.   Thank you.

14                THE COURT:       See you soon.

15                MR. CLEARY:       Thank you, Your Honor.

16                THE COURT:       Thank you.

17

18                (Whereupon, the matter was concluded.)

19

20                             *      *       *      *    *

21

22    I certify that the foregoing is a correct transcript from the
      record of proceedings in the above-entitled matter.
23

24    s/ Linda D. Danelczyk                         December 12, 2018

25       LINDA D. DANELCZYK                              DATE

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
